State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     521157
________________________________

In the Matter of GEORGE
   CHAVIS,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

BRIAN FISCHER, as Commissioner
   of Corrections and
   Community Supervision,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Lahtinen, J.P., McCarthy, Egan Jr., Devine and
          Aarons, JJ.

                               __________


     George Chavis, Stormville, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Allyson B.
Levine of counsel), for respondent.

                               __________


      Appeal from a judgment of the Supreme Court (Hayden, J.),
entered September 23, 2014 in Chemung County, which, in a
proceeding pursuant to CPLR article 78, granted respondent's
motion to dismiss the petition.

      Petitioner commenced this CPLR article 78 proceeding
challenging a prison disciplinary determination finding him
guilty of making threats and harassment. Respondent moved to
dismiss the petition noting that the determination of guilt had
been administratively reversed and a new hearing ordered.
Supreme Court dismissed the petition as moot and this appeal
ensued.
                              -2-                  521157

      We affirm. Petitioner's challenge to the initial
determination was moot once that determination was
administratively reversed and a new hearing ordered (see Matter
of Boykin v Prack, 137 AD3d 1393, 1394 [2016]; Matter of Hamilton
v Selsky, 13 AD3d 844, 845 [2004], lv denied 5 NY3d 704 [2005];
Matter of Lebron v Goord, 309 AD2d 1034, 1034 [2003], lv denied 3
NY3d 602 [2004]). We are unpersuaded by petitioner's contention
that a rehearing, and not expungement, was improper (see Matter
of Boykin v Prack, 137 AD3d at 1394). To the extent that
petitioner challenges the determination resulting from the
rehearing, the rehearing occurred after the commencement of this
proceeding and, therefore, any challenges thereto are not
properly before this Court.

      Lahtinen, J.P., McCarthy, Egan Jr., Devine and Aarons, JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court